If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


JERRY ANDERSON II,                                                   UNPUBLISHED
                                                                     November 4, 2021
               Petitioner-Appellant,

v                                                                    No. 356054
                                                                     Marquette Circuit Court
MARQUETTE BRANCH PRISON WARDEN,                                      LC No. 20-059661-AH

               Respondent-Appellee.


Before: REDFORD, P.J., and K. F. KELLY and LETICA, JJ.

PER CURIAM.

        Petitioner pleaded guilty to second-degree murder, MCL 750.317, and felony-firearm,
MCL 750.227b. The Genesee Circuit Court sentenced petitioner to serve consecutive sentences
of 15 to 30 years in prison for the second-degree murder conviction and two years in prison for the
felony-firearm conviction. Petitioner filed a complaint for a writ of habeas corpus, but the
Marquette Circuit Court denied the petition for lack of merit. We affirm.

                                       I. BACKGROUND

        In his petition for a writ of habeas corpus, petitioner argued that the grand jury indictment
requirement of the Fifth Amendment to the United States Constitution applies in all state criminal
cases and that, because he was bound over for trial without a grand jury indictment, the Genesee
Circuit Court which was the court that presided over his criminal proceedings lacked jurisdiction
over him, thereby rendering his convictions void. More specifically, petitioner argued that MCL
600.8311, MCL 766.13, and MCL 767.1 et seq., were unconstitutional because they conflicted
with the Fifth Amendment’s grand jury requirement.1 Petitioner argued that the Privileges and



1
  MCL 600.8311 grants district courts jurisdiction over, among other things, arraignments,
probable cause conferences, and preliminary examinations. MCL 766.13 governs magistrate
conduction of preliminary examinations, bindovers, and the ordering of a defendant to appear for
arraignment. MCL 767.1 grants courts having jurisdiction over criminal causes the “power and



                                                -1-
Immunities Clause of the Fourteenth Amendment to the United States Constitution made
applicable to all states the grand jury requirement. Petitioner contended that his bindover had been
illegal and did not confer jurisdiction on the Genesee Circuit Court. The Marquette Circuit Court
denied his petition for lack of legal merit.

                                  II. STANDARD OF REVIEW

        We review de novo questions of constitutional law. People v Shenoskey, 320 Mich App
80, 82; 903 NW2d 212 (2017). We review for an abuse of discretion a circuit court’s denial of
habeas relief. Moses v Dept of Corrections, 274 Mich App 481, 486; 736 NW2d 269 (2007).

                                          III. ANALYSIS

         Petitioner contends that the Marquette Circuit Court erred by denying him habeas relief
because he claims that the Fifth Amendment’s grand jury indictment requirement applies to
Michigan through the Privileges and Immunities Clause of the Fourteenth Amendment, and the
failure to convene a grand jury to indict him renders his convictions void. We disagree.

       In Moses, 274 Mich App at 485-486 (quotation marks, ellipsis, and citations omitted), this
Court explained:

               The object of the writ of habeas corpus is to determine the legality of the
       restraint under which a person is held. The writ of habeas corpus deals with radical
       defects that render a judgment or proceeding absolutely void. In general, MCL
       600.4310(3) prohibits habeas corpus relief to “[p]ersons convicted, or in execution,
       upon legal process, civil or criminal.” But relief is open to a convicted person in
       one narrow instance, where the convicting court was without jurisdiction to try the
       defendant for the crime in question. Moreover, to qualify for habeas corpus relief,
       the jurisdictional defect must be radical, rendering the conviction absolutely void.
       A radical defect in jurisdiction contemplates an act or omission by state authorities
       that clearly contravenes an express legal requirement in existence at the time of the
       act or omission. Nevertheless, habeas relief may be denied in the exercise of a
       court’s discretion where full relief may be obtained in other more appropriate
       proceedings. Thus, while plaintiff may not use a habeas proceeding as a substitute
       for an appeal or to review the merits of his criminal conviction, plaintiff may assert
       a radical defect in the jurisdiction of the court in which his conviction was obtained.
       MCL 600.4310(3).

        Thus, to warrant the issuance of a writ of habeas corpus, petitioner had to establish a radical
defect in the jurisdiction of the court in which his convictions were obtained. Petitioner claims
that, under the Fourteenth Amendment, the Fifth Amendment’s grand jury requirement applies to
Michigan. The United States Supreme Court, however, on multiple occasions reiterated that the


jurisdiction to hear, try and determine prosecutions upon informations for crimes, misdemeanors
and offenses, to issue writs and process and do all other acts therein as they possess and may
exercise in cases of like prosecutions upon indictments.”


                                                 -2-
Fourteenth Amendment does not require states to apply the Fifth Amendment’s grand jury
requirement. Hurtado v California, 110 US 516, 520-521, 537-538; 4 S Ct 111; 28 L Ed 232
(1884); Alexander v Louisiana, 405 US 625, 633; 92 S Ct 1221; 31 L Ed 2d 536 (1972); Rose v
Mitchell, 443 US 545, 557 n 7; 99 S Ct 2993; 61 L Ed 2d 739 (1979); Apprendi v New Jersey, 530
US 466, 477 n 3; 120 S Ct 2348; 147 L Ed 2d 435 (2000) (stating that the Fourteenth “Amendment
has not, however, been construed to include the Fifth Amendment right to ‘presentment or
indictment of a Grand Jury’ ”).

        In Beck v Washington, 369 US 541, 545; 82 S Ct 955; 8 L Ed 2d 98 (1962), the United
States Supreme Court explained:

               Ever since Hurtado v California, 110 US 516; 4 S Ct 292; 28 L Ed 232
       (1884), this Court has consistently held that there is no federal constitutional
       impediment to dispensing entirely with the grand jury in state prosecutions. The
       State of Washington abandoned its mandatory grand jury practice some 50 years
       ago. Since that time prosecutions have been instituted on informations filed by the
       prosecutor, on many occasions without even a prior judicial determination of
       ‘probable cause’—a procedure which has likewise had approval here in such cases
       as Ocampo v United States, 234 US 91; 34 S Ct 712; 58 L Ed 1231 (1914), and Lem
       Woon v Oregon, 229 US 586; 33 S Ct 783; 57 L Ed 1340 (1913).

The Michigan Constitution provides no requirement for a grand jury indictment. See, e.g., People
v Glass, 464 Mich 266, 278-279; 627 NW2d 261 (2001) (“There is no state constitutional right to
indictment by grand jury; rather, indictment by grand jury is an alternative charging procedure
created by the Legislature.”). The Genesee Circuit Court, therefore, had no obligation to convene
a grand jury and did not violate the United States or Michigan Constitutions by not doing so.

        Petitioner contends that the prior holdings involved due-process arguments and not his
argument concerning the Privileges and Immunities Clause of the Fourteenth Amendment.
Longstanding precedent, however, indicates that this argument lacks merit. See, e.g., Slaughter-
House Cases, 83 US 36, 74-75; 21 L Ed 394 (1872) (holding that the Privileges and Immunities
Clause of the Fourteenth Amendment concerned only citizens of the United States and not citizens
of the individual states); In re Sacred Heart Hosp of Norristown, 133 F3d 237, 244 (CA 3, 1998)
(citation omitted) (“[T]he Privileges and Immunities Clause of the Fourteenth Amendment ‘has
remained essentially moribund’ since the Supreme Court’s decision in The Slaughter-House
Cases . . . , and the Supreme Court has subsequently relied almost exclusively on the Due Process
Clause as the source of unenumerated rights.”). Slaughter-House Cases remains good law today,
and the Due Process Clause of the Fourteenth Amendment, not the Privileges and Immunities
Clause, has been the basis against which protection from state action is sought. See, e.g.,
McDonald v Chicago, 561 US 742, 758; 130 S Ct 3020; 177 L Ed 2d 894 (2010) (“For many
decades, the question of the rights protected by the Fourteenth Amendment against state
infringement has been analyzed under the Due Process Clause of that Amendment and not under
the Privileges or Immunities Clause. We therefore decline to disturb the Slaughter-House
holding.”). Moreover, privileges and immunities are limited and include only narrow rights such
as the right “to come to the seat of government to assert any claim [a citizen] may have upon that
government, to transact any business he may have with it, to seek its protection, to share its offices,
to engage in administering its functions . . . [and to] become a citizen of any State of the Union by


                                                 -3-
a bonafide residence therein, with the same rights as other citizens of that State.” Id. at 755
(alterations in McDonald). Petitioner’s argument, therefore, lacks merit.

        Petitioner has failed to establish any constitutional violation or demonstrate any defect in
the bindover procedure that would warrant habeas relief. The Marquette Circuit Court, therefore,
correctly denied his petition.

       Affirmed.

                                                             /s/ James Robert Redford
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Anica Letica




                                                -4-